internal_revenue_service p o box cincinnati oh number release date date date legend x college dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a non-exempt charitable_trust nect described in sec_4947 and also a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 our ruling is effective beginning date the date you submitted your request for advance approval description of your request you provide scholarships to students from x to continue their major at a four-year accredited college or university the scholarship will be publicized at x's website in order to be eligible for this scholarship applicants must complete two years in chemistry geology physics or engineering plan to continue their major at a four-year accredited college or university and have a minimum of a gpa a scholarship application must also be completed the number and amount of scholarships awarded each year will vary depending on the amount of funds available to be distributed each year your trustee advises the letter catalog number 58263t -- ------ -- scholarship advisory committee made up of members from x of the amount of funds available to be awarded the committee ranks the applicants based on gpa and submits the selections to your trustee you pay the scholarship directly to the college or university the recipient attends the recipient college university will be required to notify you or refund any unused portions of the scholarship if the recipient fails to meet the award's terms or conditions otherwise the recipient will be required to submit reports and grade transcripts the scholarship is not renewable relatives of the selection committee are not eligible for any scholarships if you determine that funds have been diverted you will take all reasonable and appropriate steps to recover the diverted funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58263t r - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --- all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations enclosures notice redacted letter letter catalog number 58263t
